        Case 2:16-md-02724-CMR Document 1178 Filed 12/26/19 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PKNNSYLVANIA

                                                     MDL ACTION

IN RE: GENERAL DIGOXIN AND
DOXYCYCLL'IB ANTITRUST LITIGATION

                                                      ~o. l 6-MD-2724


                     NOTICE OF FILING OF OFFICIAL TRANSCRIPT

     Notice is hereby given that an official transcript of a proceeding held on 12/13/2019 has been
filed by the Office of the Clerk of Court in the above-captioned matter. The parties have seven (7)
business days to file with the court a Notice oflntent to Request Redaction of this transcript. If no
such Notice is filed, the transcript may be made remotely electronically available to the public
without redaction after ninety (90) calendar days.

    Unless otherwise ordered by the court, the attorney must review the following portions of the
transcript:

    •          opening and closing statements made on the party's behalf;
    •          statements of the party;
    •          the testimony of any witnesses called by the party;
    •          sentencing proceedings; and
    •          any other portion of the transcript as ordered by the court.

    Any party needing a copy of the transcript to review for redactio
copy through the Office of the Clerk of Court or view the docume
terminal.




                                                               Deputy Clerk

Date:   12/26/2019

                                      Certificate of Service

    I hereby certify that on 12/26/2019 , I served the forgoing notice              ·es in this matter
via e-mail and/or via first-class mail as indicated in the attached T          ectronic filing.




                                                               Deputy Clerk
